Exhibit 10.2

 

RESTRICTED STOCK AGREEMENT
FOR NON-EMPLOYEE DIRECTORS

 

CALGON CARBON CORPORATION, a Delaware corporation (the “Company”), and [·], a
non-employee director of the Company (the “Grantee”), for good and valuable
consideration the receipt and adequacy of which are hereby acknowledged and
intending to be legally bound hereby, agree as follows:

 

1.             Restricted Stock Award.  The Company hereby confirms the award to
the Grantee of [·] ([·]) shares of Common Stock, par value $0.01 per share, of
the Company (the “Restricted Stock”), under and subject to the terms and
conditions of this Agreement and the Company’s 2008 Equity Incentive Plan, as
amended (the “Plan”).  The Plan is incorporated by reference and made a part of
this Agreement as though set forth in full herein.  Terms which are capitalized
but not defined in this Agreement have the same meaning as in the Plan unless
the context otherwise requires.  This Restricted Stock award shall be effective
as of [·] (the “Effective Date”), provided that this Agreement is executed by
the Grantee and delivered to the Company.  As of the Effective Date, the Grantee
shall be a shareholder of the Company with respect to the Restricted Stock and
shall have all the rights of a shareholder with respect to the Restricted Stock,
including the right to vote the Restricted Stock, subject to the restrictions of
the Plan and this Agreement.  With respect to dividends and other distributions
on the Restricted Stock, (i) all cash dividends and distributions shall be
withheld by the Company and shall be paid to Grantee upon the vesting of the
Restricted Stock to which it relates or, if such Restricted Stock is forfeited
to the Company, such cash dividends and distributions shall likewise be
forfeited, and (ii) all dividends and distributions paid in Common Stock or
other securities or property will be held in escrow subject to the same
restrictions as the Restricted Stock.

 

2.             Acceptance of Restricted Stock Award.  The Grantee accepts the
award of the Restricted Stock confirmed hereby, subject to the restrictions of
the Plan and this Agreement.

 

3.             Restrictions.

 

A.            If the Grantee’s service as a director of the Company terminates
prior to the dates set forth in the table below in this Section 3(A) due to
(i) the voluntary resignation of the Grantee as a director of the Company
without the consent of the Board of Directors of the Company (the “Board”) or
(ii) the removal of the Grantee as a director of the Company with cause (each a
“Forfeiture Event”), and this restriction has not previously lapsed by virtue of
Section 3(C) hereof, the shares of the Restricted Stock which have not been
previously forfeited to the Company shall, upon such termination as a director
of the Company and without any further action, be forfeited to the Company by
the Grantee and cease to be issued and outstanding shares of the Common Stock of
the Company.

 

--------------------------------------------------------------------------------


 

Date of Termination of Service

 

Number of Shares of
Restricted Stock Forfeited

 

 

 

Until [·]

 

100% of shares

 

 

 

From [·] to [·], inclusive

 

66.67% of shares

 

 

 

From [·] to [·], inclusive

 

33.33% of shares

 

 

 

On and after [·]

 

all shares are vested

 

If (i) the Grantee remains as a director of the Company on the respective dates
on which the shares of the Restricted Stock are no longer subject to forfeiture
under the preceding table, and (ii) the shares of the Restricted Stock have not
been previously forfeited to the Company, the service restriction imposed hereby
on the respective shares of the Restricted Stock shall lapse and a certificate
representing such shares shall be issued or transferred by the Company to the
Grantee, provided, that Section 3(B) hereof shall continue to apply to such
shares.

 

If the Grantee terminates service as a director of the Company due to any reason
other than a Forfeiture Event (including but not limited to due to the death or
disability of the Grantee), upon such termination the service restriction on the
shares of the Restricted Stock which have not been previously forfeited to the
Company shall lapse and a certificate representing such shares shall be issued
or transferred by the Company to the Grantee, provided, that Section 3(B) hereof
shall continue to apply to such shares.

 

B.            The award under this Agreement is subject to the cancellation,
suspension and clawback provisions contained in Section 2.4 of the Plan.

 

C.            If (i) a Section 11 Event occurs, (ii) the restriction on the
shares of the Restricted Stock has not previously lapsed and (iii) such shares
of the Restricted Stock have not been previously forfeited to the Company, any
restriction (including the restrictions set forth in Section 3(B) imposed by
this Agreement) on such shares of the Restricted Stock remaining subject to such
restrictions shall lapse upon the occurrence of such Section 11 Event, and a
certificate representing such shares shall be issued or transferred by the
Company to the Grantee.

 

D.            Except for transfers to a trust that is revocable by the Grantee
alone as permitted by Section 6.3 of the Plan and subject to the conditions set
forth therein, the Grantee shall not sell, exchange, assign, alienate, pledge,
hypothecate, encumber, charge, give, transfer or otherwise dispose of, either
voluntarily or by operation of law, any shares of the Restricted Stock, or any
rights or interests appertaining thereto, prior to the lapse of the service
restriction imposed hereby and the issuance or transfer to the Grantee of
certificates with respect to such shares as provided herein, except that the
shares of the Restricted Stock may be transferred by the Grantee by Will or, if
the Grantee dies intestate, by the laws of descent and distribution of the state
of domicile of the Grantee at the time of death.  Subsequent to the lapse of the
service restriction imposed hereby, Grantee agrees that the Restricted Stock
cannot be offered, sold, pledged or otherwise disposed of, and the Grantee will
not offer, sell, pledge or otherwise dispose of the Restricted Stock, except
pursuant to (i) an effective registration statement under

 

2

--------------------------------------------------------------------------------


 

the Securities Act of 1933, as amended (the “1933 Act”) and qualification under
applicable state and foreign securities laws, or (ii) in accordance with
Rule 144 under the 1933 Act.

 

E.            As of the Effective Date, certificates representing the shares of
the Restricted Stock shall be issued in the name of the Grantee and held by the
Company or the shares of the Restricted Stock shall be issued in book-entry
form, in escrow until the earlier of the forfeiture of the shares of the
Restricted Stock to the Company or the lapse of the service restriction set
forth herein with respect to such shares.  The Grantee shall execute and deliver
to the Company a blank stock power in form acceptable to the Company with
respect to each of the certificates representing the shares of the Restricted
Stock.

 

4.             Section 83(b) Election.  The Grantee acknowledges that an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
may be available to the Grantee for Federal income tax purposes and that such
election, if desired, must be made within thirty (30) days of the Effective
Date.  The Grantee acknowledges that whether to make such election is the
responsibility of the Grantee, not the Company, and that the Grantee should
consult the Grantee’s tax advisor with respect to the election and all other tax
aspects associated with this Agreement.  The Grantee may make the election as to
any or all of the Restricted Stock.

 

5.             Interpretation of Plan and Agreement.  This Agreement is the
restricted stock agreement referred to in Section 2.5 of the Plan.  If there is
any conflict between the Plan and this Agreement, the provisions of the Plan
shall control.  Any dispute or disagreement which shall arise under or in any
way relate to the interpretation or construction of the Plan or this Agreement
shall be resolved by the Committee and the decision of the Committee shall be
final, binding and conclusive for all purposes.  The Grantee and the Company
irrevocably submit to the exclusive and sole jurisdiction and venue of the state
courts of Allegheny County, Pennsylvania and the federal courts of the Western
District of Pennsylvania with respect to any and all disputes arising out of or
relating to the Plan, this Agreement, and/or the Restricted Stock, and agree
that (a) sole and exclusive appropriate venue for any such action shall be such
Pennsylvania courts, and no other, (b) all claims with respect to any such
action shall be heard and determined exclusively in such Pennsylvania courts,
and no other, (c) such Pennsylvania courts shall have sole and exclusive
jurisdiction over the Grantee and the Company and over the subject matter of any
dispute relating hereto and (d) the Grantee and the Company waive any and all
objections and defenses to bringing any such action before such Pennsylvania
courts, including but not limited to those relating to lack of personal
jurisdiction, improper venue or forum non conveniens.

 

6.             Effect of Agreement on Rights of Company and Grantee.  This
Agreement does not confer any right on the Grantee to continue as a director of
the Company or interfere in any way with the rights of the shareholders of the
Company or the Board to elect and remove directors.

 

7.             Binding Effect.  This Agreement shall be binding upon the
successors and assigns of the Company and upon the legal representatives, heirs
and legatees of the Grantee.

 

8.             Entire Agreement.  This Agreement constitutes the entire
agreement between the Company and the Grantee and supersedes all prior
agreements and understandings,

 

3

--------------------------------------------------------------------------------


 

oral or written, between the Company and the Grantee with respect to the subject
matter of this Agreement.

 

9.             Amendment.  This Agreement may be amended only by a written
instrument signed by the Company and the Grantee.

 

10.          Section Headings.  The Section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of any of the provisions of this Agreement.

 

11.          Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the Commonwealth of Pennsylvania.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of this [·] day of [·].

 

 

CALGON CARBON CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------